Title: From John Adams to Edmund Jenings, 7 October 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Amsterdam Octr. 7. 1780
     
     Mr. Bowdoin, a gentleman of Virginia, is passing through Brussells in his Way to France. He is a young American of good Character here, and I have the honour to recommend him to your Notice.
     Pray what think you, of the Face of affairs? According to present Appearances a year or two more, will probably deliver our country from the Ennemies within it, tho it may not bring Peace. The K. of England has so much Spirit and Firmness, that it is not to be expected he will make Peace.
     The English have commenced Hostilities as usual, without a declaration of War against the Dutch in St. Martins, but I suppose this will be pocketed like all former Insults. The Dutch however are some what enraged at it, for the present. I have not so regular Intelligence from England here as I had in Paris, but I suppose the ministry are omnipotent in Parliament although the omnipotence of Parliament, and of the British Navy, Seems to be Somewhat reduced.
     I am sir respectfully yours
     
      John Adams
     
     
      Between you and me, I shall stay here, untill the Arrival of Mr. Laurens if it is till Spring.
     
    